Citation Nr: 1503058	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-06 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for multiple sclerosis (MS). 

3.  Entitlement to service connection for sleep apnea, to include as secondary to MS.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty with the Army from October 1966 to February 1967.  He also served with the Alabama Army National Guard from July 1966 to October 1967, the Georgia Army National Guard from October 1967 to October 1968, and the Florida Army National Guard from October 1968 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran served on active military service from October 1966 to February 1967; he was not activated to federal service in April 1968 with the Georgia National Guard. 

2.  An acquired psychiatric disorder, to include PTSD, was not present in active service and is not etiologically related to any incident of active military service.

3.  The Veteran's MS was not present in active service and is not etiologically related to any incident of active military service.

4.  The Veteran's obstructive sleep apnea was not present in active service, is not etiologically related to any incident of active military service, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  

2.  MS was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

3.  Sleep apnea was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for the disabilities on appeal as they were incurred during periods of active duty service with various state National Guard components.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Before addressing the elements necessary for service connection, the Board must first determine whether the Veteran served on any periods of active service for VA purposes.   

With respect to the Veteran's National Guard service, applicable laws and regulations permit service connection for disability resulting from disease or injury incurred in, or aggravated while, performing active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA). See 38 U.S.C.A. § 101 (22), (23), (24) (West 2002); 38 C.F.R. § 3.6 (2014).  Personnel records, information received from the National Personnel Records Center (NPRC), and responses from various National Guard units establishes that the Veteran only participated in active duty for VA purposes during the period from October 1966 to February 1967.  His other National Guard service is not of the type VA considers active military service.

A person who is a member of the National Guard, performing full-time duty to a State, must be serving under authority of 32 U.S.C.A. §§ 316, 502-05 or 10 U.S.C.A. § 2101 et seq., in order to qualify for ACDUTRA or INACDUTRA status.   See 38 C.F.R. §§ 3.6(c)(3)-(4), (d)(3)-(4) , 3.7(m), (o); see also 32 U.S.C.A. §§ 316 (President can detail National Guardsmen to train civilians at rifle ranges); 502 (requiring drills and field exercises for National Guardsmen); 503 (requiring participation in field exercises in both field and coast- defense instruction); 504 (allowing National Guardsmen to participate in schools and small arms competitions); 505 (allowing National Guardsmen to attend military schools); 10 U.S.C.A. § 2101 et seq. (creating and allowing the President to deploy Senior Reserve Officers' Training Corps) (West 2002).  Otherwise, the person claiming a benefit must be on federal active duty.  See 38 C.F.R. §§ 3.1(d); 3.6(b).

ACDUTRA is, generally, full-time duty in the Armed Forces performed by Reservists for training purposes.  38 U.S.C.A. § 3 .6(c)(1).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full- time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d). 

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). 
Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id. 

M21-1R, Part III, subpart ii, 6.3.c. notes that full-time National Guard service is considered ACDUTRA under 38 U.S.C.A. § 101(22)(C) if performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  This is so whether the individual is performing operational duty or undergoing training.  The section notes that operational duty includes Active Guard Reserves (AGR) and active duty support (ADS), which apply to Guard personnel as well as to Reservists serving in these capacities.  An additional note reflects that, since 1964, National Guard members have been assigned to full-time operational duty under 32 U.S.C. § 502(f) to provide full- time support to Guard components even though they are not activated. 

The Veteran contends that service connection is warranted for the disabilities on appeal as they were incurred due to National Guard service.  With respect to his claim for entitlement to PTSD he reports that it was incurred during a period of active duty when the Georgia National Guard was federally activated to perform crowd control following the Atlanta funeral of Rev. Dr. Martin Luther King, Jr. in April 1968.  He also asserts that he began to experience symptoms of MS in the early to mid-1970s while serving with the Florida National Guard.

Although the Veteran has consistently reported that he served on federal active service in April 1968, the evidence does not support his claims.  Personnel records show that the Veteran served with the Alabama Army National Guard from July 1966 to October 1967, the Georgia Army National Guard from October 1967 to October 1968, and with the Florida Army National Guard from October 1968 to March 1976.  A DD Form 214 (Certificate of Release or Discharge from Active Duty) establishes that he served on ACDUTRA with the Army from October 1966 to February 1967.  None of the Veteran's personnel records verify other periods of active military service for VA compensation purposes.  Similarly, May 2008 and May 2009 reports from the NPRC state that the Veteran's only period of active service was the single instance ACDUTRA from October 1966 to February 1967.  Payment records from the Defense Finance and Accounting Service (DFAS) do not indicate that the Veteran received pay consistent with active duty in April 1968 or any time other than his period of ACDUTRA.  Finally, a November 2008 event program submitted from the Veteran's Georgia National Guard unit (the 265th Engineering Group) containing a brief history of the unit states that it was "called to state active duty following the assassination of Rev. Dr. Martin Luther King, Jr. on April 9, 1968" (emphasis added).  Thus, the evidence of record does not establish that the Veteran was activated to federal duty by the President in April 1968 or served on any period of active duty service other than from October 1966 to February 1967.  He is therefore only eligible to receive VA benefits for injuries or diseases incurred during his period of ACDUTRA. See 10 U.S.C. § 12401; see also Allen, 21 Vet. App. at 57 .

The Veteran remains eligible for VA disability compensation based on his ACDUTRA service from October 1966 to February 1967 and the Board will now address whether service connection is warranted for the claimed disabilities based on this period of service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain evidentiary presumptions-such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service-are provided by law to assist claimants in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 ; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309. 

However, as here, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson, 7 Vet. App. at 469-70 , for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").

The record establishes the presence of the disabilities on appeal.  Clinical records from private and VA facilities document diagnoses of several psychiatric disorders, MS, and sleep apnea, as well as continuing treatment for the conditions.  In January 2005, the Veteran sought treatment with a private neurologist for complaints of left-sided weakness dating from 1991.  Diagnostic testing was consistent with MS and the diagnosis was confirmed by a second neurologist at the University of Florida in March 2005.  Several years later, the Veteran sought mental health treatment at the Gainesville VA Medical Center (VAMC) and an initial evaluation in March 2008 resulted in a diagnosis of PTSD and dysthymia.  Since that time, the Veteran's VA mental health providers have also diagnosed a mood disorder, an adjustment disorder, and insomnia.  He was also diagnosed with mild obstructive sleep apnea following a sleep study in November 2008.  

Although the record demonstrates the first element of service connection-current chronic disabilities-it does not establish in-service injuries during the Veteran's period of ACDUTRA from October 1966 to February 1967.  Service treatment records during this period are negative for treatment or complaints related to the claimed disabilities and an October 1967 physical examination does not document any abnormalities.  The Veteran also did not report any psychiatric, neurological, or sleep problems in the accompanying report of medical history.  There is also no lay evidence in support of in-service injuries; the Veteran testified in August 2014 that his PTSD was due to events that occurred during a period of National Guard duty in April 1968.  He also testified that he began to experience symptoms of MS in the early to mid-1970s while serving with the National Guard.  The Veteran is competent to report events, injuries, and the onset of symptoms, but the Board has determined that he is not eligible to receive VA benefits during the identified periods of National Guard service. Therefore, the medical and lay evidence of record does not establish any in-service injuries during active duty. 

The record also does not establish a nexus between the disabilities on appeal and any incident of active duty service.  As noted above, service records are negative for complaints or treatment related to the claimed disabilities and post-service clinical records do not document treatment for the conditions until several decades after the Veteran's period of ACDUTRA.  While the Veteran has submitted several medical opinions in support of his claims, the opinions universally link the claimed psychiatric and MS disabilities to non-active periods of military service.  In January 2014, July 2014, and November 2014 letters, the Veteran's VA and private neurologists concluded that the Veteran's MS first presented during National Guard service in the 1970s when he reported the onset of symptoms including fatigue, imbalance, and problems with coordination.  A VA therapist also opined in a November 2010 letter that the Veteran's PTSD was related to his experiences as a military policeman during racially motivated riots in Georgia following the assassination of Rev. Dr. Martin Luther King, Jr.  None of these events or injuries occurred during a period of active service and the record contains no competent medical evidence establishing a nexus between the claimed conditions and the Veteran's period of ACDUTRA.  

The Board has considered the testimony and statements of the Veteran connecting his claimed PTSD, MS, and sleep apnea to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but notes that his statements  and testimony date the onset of his conditions to events that occurred after his period of active duty service.  In any event, his opinion as to the cause of the disabilities on appeal simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, the Veteran served on ACDUTRA from October 1966 to February 1967 with no other periods of active military service.  Although the record contains medical evidence linking his psychiatric and MS disabilities to events that occurred during his service with the Army National Guard, as these events did not occur during active military service, service connection is not possible.  Additionally, the Board notes that since service connection has not been established for MS, service connection on a secondary basis for sleep apnea is not warranted.  38 C.F.R. § 3.310.  There are no findings of an injury or manifestation of the claimed conditions during the Veteran's active service and no competent evidence linking them to such service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June 2008 and January 2009 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the June 2008 and January 2009 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including records of his National Guard service, records of VA treatment, and private medical records.  

The Board acknowledges that the Veteran has not been afforded VA examinations or medical opinions in response to his claims but has determined that no such examinations or opinions are required.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, the record does not contain any evidence indicating that the Veteran's claimed disabilities may be associated with his period of active duty service.  Although he submitted multiple medical opinions in support of the claims, as discussed above, these medical opinions link the Veteran's conditions to periods of National Guard service that are not eligible for VA benefits.  In addition, there is no lay or medical evidence of an in-service injury during the Veteran's period of ACDUTRA.  VA examinations or medical opinions are therefore not required by the duty to assist. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied. 

Entitlement to service connection for MS is denied.

Entitlement to service connection for sleep apnea, to include as secondary to MS, is denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


